Citation Nr: 0806048	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-32 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected Meniere's disease with bilateral hearing loss and 
tinnitus, currently evaluated 60 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from September 1976 to May 1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which granted service connection for 
Meniere's disease and assigned a 30 percent disability 
rating, effective June 13, 2003.  The veteran filed a notice 
of disagreement in regards to the September 2004 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
confirmed the RO's findings in an August 22, 2005 statement 
of the case (SOC).  The veteran submitted a substantive 
appeal (VA Form 9) on October 28, 2005, six days after the 
time to perfect his appeal had expired.  See 38 C.F.R. 
§ 20.302 (2007).  The timeliness of the veteran's appeal will 
be addressed below.

In a March 2006 rating decision, the RO increased the rating 
assigned for veteran's service-connected Meniere's disease to 
60 percent, effective October 28, 2005.  
The veteran indicated his dissatisfaction with this result in 
subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

Timeliness of  appeal

As noted above, the veteran submitted a substantive appeal 
(VA Form 9) on October 28, 2005, six days after the 
expiration of the time to perfect his appeal of the September 
2004 rating decision.  The RO sent the veteran a letter on 
November 8, 2005 which detailed that his appeal as to the 
initial grant of service connection was not timely, and that 
the RO would consider the August 2005 substantive appeal as a 
new claim for an increased disability rating.  The veteran 
submitted a notice of disagreement as to the timeliness of 
his substantive appeal in November 2005.  The veteran 
attached a copy of the envelope which contained the August 
2005 SOC; that envelope appeared to be postmarked September 
7, 2005.  

The veteran requested DRO review of the timeliness of his 
appeal, and in September 2006 the DRO issued a supplemental 
statement of the Case (SSOC) which stated: "We have accepted 
the VA Form 9, Appeal to Board of Veterans' Appeals, which 
was received on October 28, 2005 as a substantive appeal.  
Your claim remains in appellate status."  

The Board has reviewed the record.  Although the SOC cover 
letter was dated August 22, 2005, it appears that the SOC was 
not in fact mailed to the veteran until September 7, 2005.  
The veteran's October 28, 2005 substantive appeal was 
therefore received within 60 days after the issuance of the 
SOC and was therefore timely.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2007). 

Clarification of issue on appeal

In the September 2006 SSOC, the RO listed two issues: 
entitlement to a disability rating in excess of 30 percent 
for Meniere's disease prior to October 28, 2005 and 
entitlement to a disability rating in excess of 60 percent 
for Meniere's disease from October 28, 2005 forward.  

The veteran has been pursuing his claim for an increased 
rating from the time service connection was granted.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The Board believes that this case is better handled as a one 
issue increased initial rating claim under Fenderson.  Thus, 
the issue has been restated on the first page of this 
decision and will be addressed as in the Board's analysis 
below.


FINDINGS OF FACT

1.  Prior to March 31, 2004, the medical evidence of record 
shows that the veteran's service-connected Meniere's disease 
was manifested by hearing loss, tinnitus and attacks of 
vertigo less than once per month. 

2.  Beginning March 31, 2004, the medical evidence of record 
shows that the veteran's service-connected Meniere's disease 
was manifested by hearing loss, tinnitus and daily vertigo.


CONCLUSIONS OF LAW

1.  Prior to March 31, 2004, the criteria for a disability 
rating in excess of 30 percent for service-connected 
Meniere's disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6205 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for a 100 percent disability rating for 
service-connected Meniere's disease have been met effective 
March 31, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.87, Diagnostic Code 6205 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected Meniere's disease, which is currently 
evaluated 60 percent disabling.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated March 17, 2004, which informed him 
that "the evidence must show that your service-connected 
condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced March 
2004 letter, along with an additional letters from the RO 
dated November 30, 2005 and September 21, 2006.  
Specifically, the veteran was advised in the March 2004, 
November 2005 and September 2006 letters that VA is 
responsible for obtaining records from any Federal agency, to 
include military records, outpatient records from VA 
treatment facilities and records from the Social Security 
Administration.  All three letters further indicated that a 
VA examination would be scheduled if necessary to adjudicate 
his claim.  With respect to private treatment records, the 
letters informed the veteran that VA would make reasonable 
efforts to obtain relevant private records.  Copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, were included with the letters, and the veteran 
was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  

The letters further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in originals].  

The March 2004, November 2005 and September 2006 VCAA letters 
also specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  These requests comply with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159 (b) 
in that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in September 2004.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  

Crucially, the veteran was provided with additional VCAA 
notice through the November 2005 and September 2006 VCAA 
letters and his claim was readjudicated in the September 2006 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran has been provided with notice as to how 
disability ratings are determined in his case, as detailed 
further below.  With respect to effective date, the veteran 
was provided notice in the above-referenced September 2006 
letter, which instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the September 2006 letter as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice pursuant 
to the Court's Dingess determination via the September 2006 
letter fro the RO. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6.  

The Board finds that the March 2004 VCAA letter to the 
veteran specifically advised him that an increased disability 
rating would require a showing that the veteran's condition 
had worsened.  In addition, the November 2005 letter invited 
evidence that would demonstrate limitations in the veteran's 
daily life and work, such as "a statement from your doctor, 
containing physical and clinical findings, the results of 
laboratory tests or x-rays and the dates of examinations and 
tests.  You may also submit statements from other individuals 
who are able to describe from their knowledge and personal 
observations in what manner your disability has become 
worse."  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria.  In his January 20, 2007 
statement the veteran specifically referred to the pertinent 
provisions of Diagnostic Code 6205.  His representative also 
acknowledged these provisions in the July 13, 2007 
Appellant's Brief.  It is therefore clear that the veteran 
was aware of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of private medical 
treatment of the veteran.  He was also afforded VA 
examinations in March 2004 and January 2006.  The reports of 
these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  



Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The veteran's service-connected Meniere's disease is 
currently rated under 38 C.F.R. 4.87, Diagnostic Code 6205 
(2007) [Meniere's syndrome].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Diagnostic Code 6205 applies specifically to the veteran's 
Meniere's syndrome.  There is no other diagnostic code which 
rates this disease.  The veteran has suggested no other 
diagnostic code, and the Board cannot identify a diagnostic 
code that would be more appropriate to the veteran's 
diagnosed Meniere's disease.  Therefore, the Board will 
continue to evaluate the veteran's service-connected 
disability under Diagnostic Code 6205.  



Specific rating criteria

Diagnostic Code 6205 provides for the following levels of 
disability.

100 percent.  Hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.

60 percent.  Hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.

30 percent.  Hearing impairment with vertigo less than once a 
month, with or without tinnitus.

Note:  Evaluate Meniere's syndrome either under these 
criteria or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation.  But 
do not combine an evaluation for hearing impairment, 
tinnitus, or vertigo with an evaluation under diagnostic code 
6205.

See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2007).

Factual background

The Board believes that a brief review of the evidence will 
aid in an understanding of its decision, particularly with 
respect to its assignment of staged ratings per Fenderson. 

Review of the medical evidence demonstrates that the veteran 
was hospitalized for vertigo in January 2002, at which time 
he complained of vertigo lasting a couple of minutes which 
would come and go throughout the day.  Following his 
hospitalization, the veteran continued to see Dr. M.C.L. with 
complaints of vertigo.

Three letters from H.J.M., D.O. dated in March 2002, October 
2002 and April 2003 indicate that his vertigo had 
"improved," but there is no indication as to how often the 
attacks were occurring.  A record from Dr. R.S.W. dated in 
July 2002 shows the veteran complaining of "some 
disequilibrium or vertigo," but by the time the veteran 
appeared for a follow-up in October 2002 he said that 
medication was controlling his dizziness.  By April 2003, the 
veteran indicated to Dr. R.S.W. that he had not had one 
instance of vertigo since his prior visit in October 2002.  

The veteran filed his claim for service connection for 
Meniere's disease on June 13, 2003.  Service connection was 
subsequently granted as of that date.

There is no evidence of symptomatology consistent with 
Meniere's disease from the time the veteran filed his claim 
until his March 2004 VA examination, when he complained of 
vertigo and balance problems.  The examiner noted that the 
veteran "does move slowly and does not make any quick 
movements when getting up or down or walking in an attempt 
not to induce vertigo."  The final diagnosis included 
vertigo controlled by medication.

In May 2004 the veteran indicated to H.J.M. that he had one 
episode of vertigo in the previous month.

In his October 2004 notice of disagreement, the veteran, 
responding to the findings of the RO that the veteran's 
vertigo was infrequent, stated: "before I started taking 
[medication] . . . I had several episodes of vertigo per day 
with difficulty in just standing or walking and on some 
occasions to the point that I became nauseated and/or 
vomiting [sic].  Even with medication I have episodes of 
vertigo, feeling that the room is spinning, imbalance and my 
equilibrium is off (staggering) at least twice a week."  He 
then summarized all instances of vertigo since his 
hospitalization in January 2002, which by his report occurred 
at least once per week.  

By November 2005, the veteran reported to H.J.M. that his 
"disequilibrium has gotten a little worse."  By the time of 
his January 2006 VA examination, his vertigo had become 
"progressive and uncontrolled."  The veteran subsequently 
submitted two statements detailing his daily vertigo 
problems.  See the veteran's November 19, 2006 and January 
20, 2007 statements.

The veteran indicated to the January 2006 VA examiner that he 
experienced vertigo several times per day, and the examiner 
listed vertigo as a present complication of the service-
connected Meniere's disease.  

Analysis

Schedular rating

The veteran's service-connected Meniere's disease is 
currently rated 60 percent disabling.  As detailed above, a 
60 percent rating requires evidence of attacks of vertigo and 
cerebellar gait occurring from one to four times a month as 
well as hearing loss.  The assignment of a 100 percent 
disability requires evidence of at least one attack of 
vertigo and cerebellar gait per week as well as hearing loss 
[the 60 and 100 percent disability ratings are available with 
or without evidence of tinnitus].

The veteran's hearing loss and tinnitus were documented in 
the March 2004 and January 2006 VA examination reports, as 
well as in private treatment records dated prior to the time 
the veteran filed his claim.  The crux of the case therefore 
lies in the frequency of the veteran's vertigo attacks and 
cerebellar gait.  

In the Board's estimation, the recent medical evidence, 
including the March 2004 and January 2006 VA examination 
report, is at the very least in equipoise as to whether the 
veteran's current disability is more appropriately 
corresponds with a
100 percent disability rating.  That is, there is evidence of 
daily attacks of vertigo.  Moreover, both the March 2004 and 
January 2006 VA examiners acknowledged gait and balance 
problems, and the veteran has indicated that he staggers at 
least twice per week.  See the September 30, 2004 notice of 
disagreement.  The veteran's wife has also acknowledged the 
veteran's cerebellar gait problems, noting that he walks 
"with an imbalance" which has caused him to bump into 
things, and that he staggers "as if intoxicated."  See the 
January 24, 2006 statement of the veteran's spouse.  

This evidence of vertigo and cerebellar gait attacks at least 
once per week, coupled with documented hearing loss, is 
sufficient to warrant the assignment of a 100 percent rating.    

Fenderson considerations

As was discussed in the Introduction, with respect to claims 
of entitlement to increased initial ratings, such as this 
one, staged ratings may be assigned.  
See Fenderson, supra.

The RO has in fact assigned staged ratings, rating the 
veteran's Meniere's disease as being 30 percent disabling 
(the minimum schedular rating) from June 13, 2003, the date 
of service connection, and 60 percent disabling as of October 
28, 2005.  
The Board will evaluate the evidence to see whether different 
staged ratings may be assigned.

The evidence of record, which has been recapitulated in the 
factual background section above, presents a disability 
picture as follows: the veteran began experiencing severe 
vertigo in January 2002 which caused him to be hospitalized.  
He was placed on medication which controlled the frequency of 
his attacks.  By the time he filed his claim of entitlement 
to service connection for Meniere's disease in June 2003, his 
vertigo appears to have decreased significantly.  There is no 
additional evidence of vertigo until the March 2004 VA 
examination, when his vertigo symptomatology reemerged and 
worsened steadily thereafter.

The record indicates that at the time of the March 31, 2004 
VA examination the veteran demonstrated symptomatology 
[namely, vertigo attacks more than once per week] which met 
the criteria for an increased disability rating of 100 
percent under Diagnostic Code 6205.  The record contains no 
medical evidence dated from the time the veteran filed his 
claim (June 13, 2003) to March 31, 2004, as detailed above.  

The Board has also considered whether the evidence warrants a 
disability rating higher than 30 percent between June 1, 2003 
and March 31, 2004 by separately evaluating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus.  See the Note accompanying 38 C.F.R. § 4.87, 
Diagnostic Code 6205, supra.  However, review of the evidence 
of record from this time period does not allow for a 
disability rating higher than the currently-assigned 30 
percent.  

Specifically, there is prior evidence of tinnitus which could 
be rated at 10 percent.  As for the hearing loss, the only 
hearing test dated prior to the March 2004 VA examination is 
a private audiogram from Dr. R.S.W.  This test is in 
graphical format, with no reading at the 3000 Hertz level.  
As such the Board cannot utilize this test to rate the 
veteran's hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).  In any event, even if the Board were to 
interpret these graphical findings, the veteran could not 
obtain more than a ten percent rating for his service-
connected hearing loss.  See 38 C.F.R. § 4.85 (2007).  

Finally, reviewing the criteria for rating peripheral 
vestibular disorders, "objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable rating can be assigned."  See the Note 
accompanying 38 C.F.R. § 4.87, Diagnostic Code 6204 
[Peripheral vestibular disorders] (2007).  Though a June 2002 
record from Dr. R.S.W. noted "disequilibrium" and a March 
2002 record from H.J.M. noted a "probable peripheral 
vestibular disorder," such had drastically improved with 
medication by the time the veteran filed his claim in June 
2003, as detailed extensively above.  As there is no 
objective evidence of vestibular disequilibrium during time 
period under consideration, no compensable rating can be 
assigned for such.  Therefore, separately evaluating these 
three conditions between June 1, 2003 and March 31, 2004 
would result in a 20 percent disability rating, which would 
not avail the veteran.

Accordingly, the Board finds that the 100 percent disability 
rating should be assigned from March 31, 2004 and no earlier, 
as it was on that date that it was factually ascertainable 
that an increase in disability occurred.  See 38 C.F.R. 
§ 3.400(o) (2007).  Prior to that date, the minimum 30 
percent rating is assigned.

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  
Moreover, the veteran has not identified any factors which 
may be considered to be exceptional or unusual with respect 
to the service-connected Meniere's disease, and he is in 
receipt of a total disability rating for such beginning March 
31, 2004.  Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against a showing that the veteran's service-connected 
Meniere's disease warrants an increased rating from June 13, 
2003 to March 31, 2004.  A 100 percent disability rating is 
assigned for service-connected Meniere's disease from March 
31, 2004.  To that extent, the appeal is allowed.  


ORDER

Entitlement to an increased evaluation, 100 percent, for 
service-connected Meniere's disease is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


